The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/201,470 filed on March 15, 2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant' s claim for priority based on applications filed on August 24, 2016 (Korea KR10-2016-0107821).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Further, it is noted that a translation of this foreign priority document has been submitted in the parent application 15/442,136, and thus is of record in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,983,314. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the Table below.
Instant Application: 17/201,470
Patent 10,983,314
1. An imaging lens system comprising:

a first lens comprising a positive refractive power;

a second lens comprising a negative refractive power;

a third lens comprising a positive refractive power;
a fourth lens comprising a positive refractive power;

a fifth lens comprising a negative refractive power; and

a sixth lens comprising a positive refractive power and an inflection point formed on an image-side surface thereof, 

wherein an F number of the imaging lens system is less than 2.0, and

wherein OAL / (Img HT) < 1.50, 

where OAL represents a distance from an object-side surface of the first lens to an imaging plane, and Img HT represents a half of a diagonal length of the imaging plane.

2. The imaging lens system of claim 1, wherein the first lens has a concave image-side surface along an optical axis.

3. The imaging lens system of claim 1, wherein the third lens has a convex object- side surface along an optical axis.

4. The imaging lens system of claim 1, wherein the third lens has a convex image- side surface along an optical axis.

5. The imaging lens system of claim 1, wherein the fourth lens has a concave object-side surface along an optical axis.

6. The imaging lens system of claim 1, wherein the fifth lens has a concave object-side surface along an optical axis.

7. The imaging lens system of claim 1, wherein the fifth lens has a concave image-side surface along an optical axis.

8. The imaging lens system of claim 1, wherein 0.1 < f/f3 < 0.5, where f represents an overall focal length of the imaging lens system, and f3 represents a focal length of the third lens.

9. The imaging lens system of claim 1, wherein 1.6 < Nd5 < 2.1, where Nd represents a refractive index of the fifth lens.

11. An imaging lens system comprising:
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, sequentially disposed from an object to an image side, 

wherein the third lens, the fourth lens, and the sixth lens each have a same refractive power as a refractive power of the first lens, and 
the second lens and the fifth lens each have a different refractive power from the refractive power of the first lens, 

wherein an F number of the imaging lens system is less than 2.0, and

wherein OAL / (Img HT) < 1.50, 

where OAL represents a distance from an object-side surface of the first lens to an imaging plane, and Img HT represents a half of a diagonal length of the imaging plane.

12. The imaging lens system of claim 11, wherein the third lens has a convex object-side surface along an optical axis, and the fifth lens has a concave image-side surface along the optical axis.
1. An imaging lens system comprising: 

a first lens comprising a positive refractive power; 

a second lens comprising a negative refractive power; 

a third lens comprising a positive refractive power;
a fourth lens comprising a positive refractive power; 

a fifth lens comprising a negative refractive power; and 

a sixth lens comprising a positive refractive power and an inflection point formed on an image-side surface thereof, 

… wherein an F number of the imaging lens system is less than 2.0, and 

wherein 1.376≤OAL/(Img HT)<1.50,

where OAL represents a distance from an object-side surface of the first lens to an imaging plane, and Img HT represents a half of a diagonal length of the imaging plane.

2. The imaging lens system of claim 1, wherein the first lens has a concave image-side surface along an optical axis.

3. The imaging lens system of claim 1, wherein the third lens has a convex object-side surface along an optical axis.

4. The imaging lens system of claim 1, wherein the third lens has a convex image-side surface along an optical axis.

5. The imaging lens system of claim 1, wherein the fourth lens has a concave object-side surface along an optical axis.

6. The imaging lens system of claim 1, wherein the fifth lens has a concave object-side surface along an optical axis.

7. The imaging lens system of claim 1, wherein the fifth lens has a concave image-side surface along an optical axis.

8. The imaging lens system of claim 1, wherein 0.1<f/f3 <0.5, where f represents an overall focal length of the imaging lens system, and f3 represents a focal length of the third lens.

9. The imaging lens system of claim 1, wherein 1.6<Nd5<2.1, where Nd5 is a refractive index of the fifth lens.

10. An imaging lens system comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, sequentially disposed from an object to an image side,

wherein the third lens, the fourth lens, and the sixth lens each have a same refractive power as a refractive power of the first lens, and 
the second lens and the fifth lens each have a different refractive power from the refractive power of the first lens, 

wherein an F number of the imaging lens system is less than 2.0, and 

wherein 1.376≤OAL/(Img HT)<1.50, 

where OAL represents a distance from an object-side surface of the first lens to an imaging plane, and Img HT represents a half of a diagonal length of the imaging plane.

11. The imaging lens system of claim 10, wherein the third lens has a convex object-side surface along an optical axis, and the fifth lens has a concave image-side surface along the optical axis.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitations, first, second, third, fourth, fifth, and sixth, are indefinite in light of the specification, as to whether or not they denote an order of the lenses from the object side to the image side. The specification paragraph 33, page 6 states “In the present specification, a first lens refers to a lens closest to an object (or a subject) from which an image is captured. A sixth lens refers to a lens closest to an imaging plane (or an image sensor).” However, paragraph 28 on page 5 also states “Although terms such as "first," "second," and "third" may be used herein to describe various components, regions, or sections, these components, regions, or sections are not to be limited by these terms. Rather, these terms are only used to distinguish one component, region, or section from another component, region, or section. Thus, a first component, region, or section referred to in examples described herein may also be referred to as a second component, region, or section without departing from the teachings of the examples.”. Thus in light of the specification it is unclear whether in claim 1, first, second, third, fourth, fifth, and sixth, denote an order of the lenses from the object side to the image side. This is compounded by the presence in claim 11 of the phrase “sequentially disposed from an object to an image side” which by its absence in claim 1, would tend to imply that such an order is not required. Assuming the examiner has correctly deduced that a sequential order was the intended meaning, the examiner recommends amending claim 1 to also recite “sequentially disposed from an object to an image side”. For the purpose of applying prior art, this was the assumed meaning, however, in light of the conflicting statements within the specification, a much broader meaning might have been intended.
Claims 2-10 inherit this indefiniteness issue from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park USPGPub 2016/0124189 A1 (hereafter Park, cited in an IDS) in view of Chen USPGPub 2016/0216482 (hereafter Chen, cited in an IDS).
The applied reference, Park, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). It is also applicable as prior art under 35 U.S.C. 102(a)(1), based on the publication date relative to either the US filing date or the foreign priority date of the instant application.
The finding of Park as prior art under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The finding of Park as prior art under 35 U.S.C. 102(a)(1) might be overcome by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 U.S.C. 102(b)(1)(A). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Regarding claim 1, Park teaches (Embodiment 8, Figures 29-32) “An imaging lens system (lens module 800 of the eight embodiment, Figs. 29-32) comprising: 
a first lens (first lens 810) comprising a positive refractive power (Eight Exemplary Embodiment in Table 1 above paragraph 182, f1= 3.851); 
a second lens (second lens 820) comprising a negative refractive power (Eight Exemplary Embodiment Table 1, f2= -9.795); 
a third lens (third lens 830) comprising a positive refractive power (Eight Exemplary Embodiment Table 1, f3= 17.961); 
a fourth lens (fourth lens 840) comprising a positive refractive power (Eight Exemplary Embodiment Table 1, f4= 20.699); 
a fifth lens (fifth lens 850) comprising a negative refractive power (Eight Exemplary Embodiment Table 1, f5= -8.577); and 
a sixth lens (sixth lens 860) comprising a positive refractive power (Eight Exemplary Embodiment Table 1, f6= 2605.30) and an inflection point formed on an image-side surface thereof (the image-side surface of 860 is concave on axis and convex off-axis, as shown in Fig. 29, and thus has an inflection point between those two shapes, see also paragraph 96 “the sixth lens may be formed to include at least one or more inflection points on one or both surfaces thereof … The second surface of the sixth lens may be concave on an optical axis and become convex toward an edge thereof.”), 
wherein an F number of the imaging lens system (Eight Exemplary Embodiment Table 1, F No. = 2.080)… , and 
wherein OAL / (Img HT) < 1.50 (Eight Exemplary Embodiment Table 1, OAL = 5.261, from Fig. 30 Img HT = 3.93, thus OAL/(Img HT)=1.33 which is in the claimed range), 
where OAL represents a distance from an object-side surface of the first lens to an imaging plane (paragraph 62: “OAL is a distance [mm] from an object-side surface of the first lens to an image-sensing surface”), and Img HT represents a half of a diagonal length of the imaging plane (paragraph 48: “IMGHs (image heights)”, this is what Img HT means to an ordinary skilled artisan).”
However, the Eight Exemplary Embodiment of Park does not explicitly teach “wherein an F number of the imaging lens system is less than 2.0.” Instead F No. = 2.080 which is very close to the claimed range.
However, Park also teaches a seventh exemplary embodiment (Figs. 25-28), which likewise is arranged, positive, negative, positive, positive, negative, positive, see Table 1, and has inflection points on the image-side surface of the sixth lens, for which F No. = 1.990. 
Park further teaches (paragraph 52) “The optical system configuring the lens module may have an F No. of 2.3 or less. In this case, the subject may be clearly imaged. For example, the lens module according to the exemplary embodiment of the present disclosure may clearly capture an image of the subject even under conditions of low illumination (for example, 100 lux or less).” Park also teaches (paragraph 181) “In addition, F No. of the lens module may be substantially in range of 1.90 to 2.10.”
Chen teaches (Figs. 10-12) “An imaging lens system (Figs. 10-12) comprising: 
a first lens (first lens element 3) comprising a positive refractive power (f=7.904 which is positive in Fig. 11); 
a second lens (second lens element 4) comprising a negative refractive power (f=-9.893 which is negative in Fig. 11); 
a third lens (third lens element 5) comprising a positive refractive power (f=9.662 which is positive in Fig. 11); 
a fourth lens (fourth lens element 6) comprising a positive refractive power (f=4.890 which is positive in Fig. 11); 
a fifth lens (fifth lens element 7) comprising a negative refractive power (f=-4.710 which is negative in Fig. 11) and having a concave object-side surface (surface 71, see Fig. 10 and 11); and 
a sixth lens (sixth lens element 8) comprising a positive refractive power (f=6.499 which is positive) and an inflection point formed on an image-side surface thereof (see inflection point from concave on axis to convex off-axis in Fig. 10 and coefficients in Fig. 12), 
wherein an F number of the imaging lens system is less than or equal to 2.0 (F-number =1.800 in Fig. 11).”

Thus the eighth embodiment of Park teaches the claimed invention except for a value of F No. that is close to but not inside the claimed range. The Chen teaches a similar +-++-+ six lens system with an F No. of 1.800, which is in the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the lens module of the eighth embodiment of Park to have an F No. less than 2.0, such as 1.800 taught by Chen, in order to clearly capture an image of the subject even under low illumination conditions as taught by Park (paragraph 52), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the F No. is an art recognized results effective variable in that it determines the lighting conditions under which a clear image can be formed as taught by Park paragraph 52. Thus one would have been motivated to optimize the F No. because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”
Regarding claim 2, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “The imaging lens system of claim 1, wherein the first lens has a concave image-side surface along an optical axis (see second or image-side surface of 810 in Fig. 29, in Fig. 31 r3=5.23 where positive sign for image-side surfaces denotes concave, and paragraph 77: “the first lens may have a first surface (object-side surface) that is convex and a second surface (image-side surface) that is concave”).”
Regarding claim 3, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “The imaging lens system of claim 1, wherein the third lens has a convex object- side surface along an optical axis (see first or object-side surface of 830 in Fig. 29, in Fig. 31 r7=17.24, which is convex for an object-side surface, and paragraph 83: “The third lens may have biconvex surfaces or both surfaces that are convex”).”
Regarding claim 4, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “The imaging lens system of claim 1, wherein the third lens has a convex image- side surface along an optical axis (see second or image-side surface of 830 in Fig. 29, in Fig. 31 r8= -22.59, which is convex for an image-side surface, and paragraph 83: “The third lens may have biconvex surfaces or both surfaces that are convex”).”
Regarding claim 5, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “ The imaging lens system of claim 1, wherein the fourth lens has a concave object-side surface along an optical axis
(see first or object-side surface of 840 in Fig. 29, in Fig. 31 r9 = -3.44, which is concave for an object-side surface, and paragraph 87: “the fourth lens may have a first surface that is concave and a second surface that is convex”).”
Regarding claim 6, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “ The imaging lens system of claim 1, wherein the fifth lens has a concave object-side surface along an optical axis
(see first or object-side surface of 850 in Fig. 29, in Fig. 31 r11 = -23.85, which is concave for an object-side surface, and paragraph 89 “the fifth lens may have both surfaces that are concave”).”
Regarding claim 7, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “ The imaging lens system of claim 1, wherein the fifth lens has a concave image-side surface along an optical axis
(see second or image-side surface of 850 in Fig. 29, in Fig. 31 r12 = 7.45, which is concave for an image-side surface, and paragraph 89 “the fifth lens may have both surfaces that are concave”).”
Regarding claim 8, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “The imaging lens system of claim 1, wherein 0.1 < f/f3 < 0.5 (Eighth Exemplary Embodiment, Table 1, f=4.450 and f3=17.961, thus f/f3=0.24 which is in the claimed range), where f represents an overall focal length of the imaging lens system (paragraph 53: “f is an overall focal length [mm] of the lens module”), and f3 represents a focal length of the third lens (paragraph 59: “f3 is a focal length [mm] of the third lens”).
Regarding claim 9, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “The imaging lens system of claim 1, wherein 1.6 < Nd5 < 2.1 (the refractive index of the Fifth lens in Fig. 31 is 1.645 which is in the claimed range), where Nd represents a refractive index of the fifth lens (the refractive index of the fifth lens in Fig. 31).”
Regarding claim 10, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “The imaging lens system of claim 1, wherein 2.5 < OAL/(F number) (Eighth Exemplary Embodiment, Table 1, OAL=5.261, F No. =2.080, so OAL/(F number) = 2.53, or for F No. = 1.990 as per the modification for claim 1, then OAL/(F number) = 2.64, both of which are in the claimed range), where OAL represents a distance from the object-side surface of the first lens to the imaging plane (paragraph 62: “OAL is a distance [mm] from an object-side surface of the first lens to an image-sensing surface”).

Regarding claim 11, Park teaches (Embodiment 8, Figures 29-32) “An imaging lens system (lens module 800 of the eight embodiment, Figs. 29-32) comprising: 
a first lens(first lens 810), a second lens (second lens 820), a third lens (third lens 830), a fourth lens (fourth lens 840), a fifth lens (fifth lens 850), and a sixth lens (sixth lens 860), sequentially disposed from an object to an image side (see order in Figs. 29 and 31), 
wherein the third lens, the fourth lens, and the sixth lens each have a same refractive power as a refractive power of the first lens (the first, third, fourth and sixth lenses are all positive, see the focal lengths thereof in Table 1, Eight Exemplary Embodiment), and the second lens and the fifth lens each have a different refractive power from the refractive power of the first lens (the second and fifth lenses are negative, different from the positive first lens, see the focal lengths thereof in Table 1, Eight Exemplary Embodiment), 
wherein an F number of the imaging lens system is (Eight Exemplary Embodiment Table 1, F No. = 2.080) …, and 
wherein OAL / (Img HT) < 1.50 (Eight Exemplary Embodiment Table 1, OAL = 5.261, from Fig. 30 Img HT = 3.93, thus OAL/(Img HT)=1.33 which is in the claimed range), 
where OAL represents a distance from an object-side surface of the first lens to an imaging plane(paragraph 62: “OAL is a distance [mm] from an object-side surface of the first lens to an image-sensing surface”), and Img HT represents a half of a diagonal length of the imaging plane (paragraph 48: “IMGHs (image heights)”, this is what Img HT means to an ordinary skilled artisan).”

However, the Eight Exemplary Embodiment of Park does not explicitly teach “wherein an F number of the imaging lens system is less than 2.0.” Instead F No. = 2.080 which is very close to the claimed range.
However, Park also teaches a seventh exemplary embodiment (Figs. 25-28), which likewise is arranged, positive, negative, positive, positive, negative, positive, see Table 1, for which F No. = 1.990. 
Park further teaches (paragraph 52) “The optical system configuring the lens module may have an F No. of 2.3 or less. In this case, the subject may be clearly imaged. For example, the lens module according to the exemplary embodiment of the present disclosure may clearly capture an image of the subject even under conditions of low illumination (for example, 100 lux or less).” Park also teaches (paragraph 181) “In addition, F No. of the lens module may be substantially in range of 1.90 to 2.10.”
Chen teaches (Figs. 10-12) “An imaging lens system (Figs. 10-12) comprising: 
a first lens (first lens element 3) comprising a positive refractive power (f=7.904 which is positive in Fig. 11); 
a second lens (second lens element 4) comprising a negative refractive power (f=-9.893 which is negative in Fig. 11); 
a third lens (third lens element 5) comprising a positive refractive power (f=9.662 which is positive in Fig. 11); 
a fourth lens (fourth lens element 6) comprising a positive refractive power (f=4.890 which is positive in Fig. 11); 
a fifth lens (fifth lens element 7) comprising a negative refractive power (f=-4.710 which is negative in Fig. 11) and having a concave object-side surface (surface 71, see Fig. 10 and 11); and 
a sixth lens (sixth lens element 8) comprising a positive refractive power (f=6.499 which is positive) and an inflection point formed on an image-side surface thereof (see inflection point from concave on axis to convex off-axis in Fig. 10 and coefficients in Fig. 12), wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, and the sixth lens are sequentially disposed from an object to an image side (see order in Fig. 10 and 11), and wherein an F number of the imaging lens system is less than or equal to 2.0 (F-number =1.800 in Fig. 11).”

Thus the eighth embodiment of Park teaches the claimed invention except for a value of F No. that is close to but not inside the claimed range. Chen teaches a similar +-++-+ six lens system with an F No. of 1.800, which is in the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the lens module of the eighth embodiment of Park to have an F No. less than 2.0, such as 1.800 taught in Chen, in order to clearly capture an image of the subject even under low illumination conditions as taught by Park (paragraph 52), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the F No. is an art recognized results effective variable in that it determines the lighting conditions under which a clear image can be formed as taught by Park paragraph 52. Thus one would have been motivated to optimize the F No. because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.”
Regarding claim 12, Park teaches (Eighth Exemplary Embodiment, Figs. 29-32) “The imaging lens system of claim 11, wherein the third lens has a convex object-side surface along an optical axis(see first or object-side surface of 830 in Fig. 29, in Fig. 31 r7=17.24, which is convex for an object-side surface, and paragraph 83: “The third lens may have biconvex surfaces or both surfaces that are convex”), and the fifth lens has a concave image-side surface along the optical axis (see second or image-side surface of 850 in Fig. 29, in Fig. 31 r12 = 7.45, which is concave for an image-side surface, and paragraph 89 “the fifth lens may have both surfaces that are concave”).”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu et al. USPGPub 2017/0336604 “Image Capturing Lens Assembly, Imaging Apparatus and Electronic Device” paragraphs [0056] and [0059] pertinent to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/             Primary Examiner, Art Unit 2872